Gunter, Justice.
Appellant has come here for review of her conviction for murder and a life sentence. She has enumerated two errors: (1) the appellant was denied a fair trial because of the trial court’s charge on the law of "flight and similar acts,” and (2) the appellant was denied a fair trial because the co-defendant’s confession was erroneously allowed into evidence.
1. The first enumerated error is without merit. There was evidence to support the charge given, and the charge as given was not erroneous. Lewis v. State, 200 Ga. 388 (37 SE2d 405) (1946); Luke v. State, 183 Ga. 302 (188 SE 542) (1936); and Fulford v. State, 221 Ga. 257 (144 SE2d 370) (1965).
2. The second enumerated error is also without merit. The transcript shows that a proper and valid objection was not made to the admission of the co-defendant’s confession, the prosecuting attorney stipulated with appellant’s counsel that all references to appellant contained in the confession would be deleted, and appellant’s counsel stated to the trial judge that the stipulation cured the objection that had been made.
We find no error.

Judgment affirmed.


All the Justices concur.